Citation Nr: 1545971	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-37 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for panic disorder with agoraphobia, pain disorder and major depressive disorder.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from June 2004 to December 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  The hearing transcript is associated with the claims file.

This is a paperless appeal and all pertinent documents are associated with the Veteran's VA electronic claims.  The Board has reviewed the electronic file, which is maintained in the Veterans Benefits Management System (VBMS) (VA's electronic system for document record keeping).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has total occupational and social impairment due to service-connected panic disorder with agoraphobia, pain disorder, and major depression.



CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for panic disorder with agoraphobia, pain disorder, and major depressive disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim, which arises from his disagreement with the initial evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). In regard to the claim for increase, the evidence currently of record is sufficient to substantiate entitlement to the benefits sought by the Veteran.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

Claims for Increase

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  An evaluation is based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Having carefully reviewed the lay and medical evidence of record, the Board finds that the preponderance of the evidence supports the assignment of a 100 percent disability evaluation for the Veteran's psychiatric disability under 38 C.F.R. § 4.130, Diagnostic Code 9413.  A 100 percent rating is warranted for occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this case, both the lay and medical evidence reflect total occupational and social impairment.

The Veteran's statements and sworn testimony reflect that he is unable to work or have meaningful relationships apart from his wife and children due to the severity, frequency, and duration of his symptoms of anxiety, panic, agoraphobia, depression with suicidal thoughts, and depression.  His symptoms preclude adapting to work-like settings and effective relationships.  At his hearing, the Veteran explained that he had limited outpatient treatment as he had difficulty attending treatment visits due to his symptoms and financial difficulties.  A lay statement from the Veteran's wife further corroborates his report of total occupational and social impairment due to service-connected psychiatric disability.

Reports of VA examinations dated in August 2011 and November 2012 reflect that the Veteran was occupational impairment due to debilitating panic attacks and anxiety symptoms, along with decreased concentration, difficulty following instruction, inappropriate behavior, memory loss, and poor social interaction.  These reports of examination further show that the Veteran had no friends due to his extremely high social anxiety, and depression which causes him to isolate at home.  The Veteran reported that he could not go shopping if more than 2 or 3 people are in the store.

Report of VA examination dated in November 2012 reflects the examiner's finding that the Veteran has total occupational and social impairment due to his service-connected psychiatric symptoms.  To the extent that report of VA examination dated in June 2011 found that there was not total occupational and social impairment, the Board finds that this is incongruous with the complaints and findings on that examination, and the subsequent VA examination dated in November 2012.  As such, that finding has diminished probative value.  The Board assigns greater probative value to the complaints and medical findings in the VA examination reports dated in 2011 and 2012 that support the conclusion that the Veteran has total occupational and social impairment due to his panic disorder with agoraphobia, pain disorder, and major depressive disorder.

The Board finds that report of VA examination dated in November 2012 is very probative in this matter as it is highly detailed and reflects consideration of the multilayered mental illnesses at play in the Veteran's case.  For panic disorder, symptoms included:  Recurrent and daily panic attacks, severe, multiple times daily; persistent anticipatory anxiety about additional attacks; worry about the implication of panic attacks; extensive restriction of activities to avoid panic attacks; sleep impairment; nightmares; avoidance behaviors; decreased interest in activities; irritability/anger problems; and difficulties with concentration/memory.  For depression symptoms, the manifestations included:  Depressed mood including sadness/emptiness; decreased interest in activities and pleasure; appetite change/weight change (decreased); insomnia/hypersomnia; psychomotor retardation; fatigue or loss of energy; feelings of worthlessness/guilt; and concentration difficulties.  For pain disorder, symptoms included:  Significant distress and impairment in functioning do to pain; psychological factors contribute to exacerbation and maintenance of pain; and related anxiety and depressive symptoms.

The Board observes that the global assessment of functioning (GAF) score was  47 on VA examination in June 2011 and 43 on VA examination in November 2012, which overall is consistent with serious impairment in social and  occupational functioning (e.g., no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (A GAF score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness).

The Board has father considered the Veteran's VA outpatient treatment records.  These records do not suggest the severity, frequency, and duration of symptoms required for a 100 percent evaluation, but the Board finds that these examinations were not conducted for evaluation purposes and do not discuss these matters, unlike the VA examination reports.  Thus, the Board accords these items diminished probative value.

On balance, the Board finds the preponderance of the evidence supports the assignment of a 100 percent disability evaluation.  While separate evaluations may be assigned for separate periods of time based on the facts found, or "staged," the Board finds that there is no period of time where the criteria for a different rating is shown.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).


ORDER

A 100 percent initial evaluation for panic disorder with agoraphobia, pain disorder and major depressive disorder is granted.

REMAND

The Veteran seeks service connection for fibromyalgia.  Service treatment records (STRs) reflect no complaints, treatments, or diagnosis of fibromyalgia.  However, STRs show complaints of pain related to the spine and stress fractures.  VA outpatient treatment reports show a diagnosis for fibromyalgia in January 2010.  An April 2011 VA treatment record reflects that the Veteran's fibromyalgia was more likely than not related to service per the Veteran's primary care physician.

A June 2011 VA examination report reflects a history of pain of the spine, neck, and legs during basic training.  He reported treatment by a chiropractor.  The Veteran reported that he went "on line" and found that the symptoms of fibromyalgia that were the same as his symptoms.  He noted that, after presenting this history to his VA primary care physician, fibromyalgia was diagnosed in January 2011.  The Veteran described the onset as gradual in nature with generalized muscle weakness and aching.  He reported constant joint pains in bilateral knees, ankles, and hips along with wide spread musculoskeletal pain.  The examiner diagnosed fibromyalgia.  The examiner opined it was less likely as not (less than 50/50 probability) related to joint and muscle pain in service because a review of the claims file shows that the Veteran's joint and muscle pain complaints were symptoms related to "markedly abnormal bone study consistent with severe overuse syndrome" especially of the right knee and "unrelated to any chronic widespread pain condition such as fibromyalgia."

The Veteran testified in September 2015 that he had pain involving not only the spine and knees, but also the hands, ankles, and shoulders.

On review of the record, the Board finds that the VA medical opinion is inadequate as it does not address or explain the Veteran's report of pain in joints other than the spine and right knee, and seems to dismiss the diagnosis for fibromyalgia in lieu of other narrowly focused findings for overuse syndrome.  A reasoned medical explanation that supports the conclusion is not shown.  Thus, the question of whether the Veteran's joint and muscle symptoms diagnosed as fibromyalgia are as likely as not related to service, to include the joint and muscle symptoms noted in service, remains.  An examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25; Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) ( "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain all updated pertinent treatment records to include the private chiropractic records indicated by the Veteran during his Board hearing.

2.  The AOJ should obtain a VA medical opinion from an appropriately skilled physician on whether the Veteran's joint and muscle symptoms diagnosed as fibromyalgia are as likely as not related to service, to include the joint/muscle symptoms noted in service.  The pertinent evidence in VA's electronic claims file must be made available to and reviewed by the physician.  A complete rationale for all opinions is required.  To this end, the physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

3.  Then, the AOJ should conduct any other development required and readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


